Citation Nr: 0731271	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for hepatitis B or 
hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971, and from November 1972 to September 1974. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from June 2003 and March 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that denied the 
veteran's claims of service connection for hepatitis B and 
Type II diabetes mellitus. 

Subsequently, the claims file was transferred to the RO in 
St. Petersburg, Florida.

In March 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  In 
September 2007, the Board informed the veteran that a 
complete and accurate transcript of that hearing could not be 
made and offered the veteran another hearing.  Later that 
month, the veteran responded that he did not wish to appear 
at another hearing and that his case could be considered on 
the evidence of record.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  That stay was recently affirmed by 
the Court.  See Ribaudo v. Nicholson, 20 Vet. App. 552 (Jan. 
26, 2007).  

The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.

In the present case, the pending action in the Haas case 
impacts the issue of entitlement to service connection for 
Type II diabetes mellitus.  This issue will be addressed in a 
separate and forthcoming decision once a final decision is 
reached in the Haas case.


FINDINGS OF FACT

1.  While service medical records show evidence of hepatitis 
B in service, it was resolved and there were no residuals by 
the time of separation from service.  

2.  Hepatitis C was not first manifested in service or within 
one year thereafter and the probative competent evidence of 
record does not show that it is related to service.


CONCLUSION OF LAW

Hepatitis B and hepatitis C are not the result of disease or 
injury incurred in or aggravated by service, nor may they be 
presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2003 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for hepatitis, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  It also included a Risk 
Factors for Hepatitis questionnaire for the veteran to 
complete.  After issuance of this notice, and opportunity for 
the appellant to respond, the March 2004 statement of the 
case (SOC) and the June 2006 supplemental SOC (SSOC) reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board further notes that a June 2006 letter informed the 
veteran how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations.  However, the timing or form of this notice 
also is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claim for service connection for 
hepatitis B or hepatitis C, no effective date or higher 
rating is being, or is to be, assigned.  Accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from VA facilities in Fort Worth, Texas, 
Pensacola, Florida, and Biloxi, Mississippi.  Also of record 
and considered in connection with the claim is the transcript 
of the veteran's DRO hearing, as well as various written 
statements by the veteran and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Service Connection

Service medical records show that the veteran had infectious 
hepatitis in January 1974.  He complained of vomiting and 
painful urination.  Two weeks later an examiner noted that 
the veteran was completely asymptomatic, that his infectious 
hepatitis was resolving, and final disposition was a return 
to duty.  In July 1974, the veteran complained of a burning 
stomach pain, nausea, yellow eyes, malaise, weakness, dark 
urine and nearly white stools for three to four days.  He 
denied contact with parenteral drugs and exposure to known 
cases of hepatitis.  It was noted that the veteran had an 
operation in October 1973 for repair of a laceration to the 
right biceps and forearm which required a blood transfusion.  
He developed icterus five days before his hospitalization 
during which his liver was noted 3 centimeters below the 
right costal margin at the midclavicular line and especially 
tender on inspiration along its edge on the midclavicular 
line.  Diagnosis was hepatitis B and the illness was 
determined in the line of duty and not due to misconduct.  
The veteran was returned to duty after three weeks of 
hospitalization.  His September 1974 separation examination 
does not indicate any residuals of hepatitis or any liver 
abnormalities.

The veteran was diagnosed with hepatitis C in 2003, according 
to the veteran's private physician, Dr. M.N.H.  In a December 
2003 note, Dr. M.N.H. stated that the veteran was diagnosed 
with chronic active hepatitis C with normal liver function.  
Because of that normal liver function, he wrote that any 
therapy at that time might be of little potential benefit.  
In a letter dated in February 2004, Dr. M.N.H. stated that 
the veteran had mildly elevated liver enzymes and a positive 
hepatitis C test done in 2003.  The physician stated that the 
veteran had not had any risk factors which would make him 
contract hepatitis C.  He opined further that since the 
hepatitis C test only became available in 1990, he thought it 
most likely that the veteran contracted hepatitis C while in 
service.

A February 2004 VA examination report indicates that the 
veteran was never examined for hepatitis residuals until July 
2003 when a HCV Antibody RIBA test was reported positive; 
hepatitis B core IGM was reported non-reactive, and 
bilirubin, AST, and ALT were normal.  The veteran repeated 
these studies at a VA clinic in January 2004 and those 
studies showed some slightly elevated enzymes.  According to 
the examination report, the veteran denied ever using 
intravenous drugs or having a blood transfusion, but said 
that he had donated blood on one occasion while in service.  
Before his 26-year marriage he may have had several sexual 
contacts, but denied any sexual contacts during the marriage.  
On examination, the veteran was moderately obese.  Diagnosis 
was hepatitis C antibodies 30 years after service after 
hepatitis B had been diagnosed and treated in service.  Liver 
enzymes were only slightly elevated and the veteran was 
asymptomatic.  The examiner, after reviewing the claims file 
and consulting with another physician, opined that it was 
less likely that the veteran's hepatitis in service was 
hepatitis C because the veteran was definitely diagnosed at 
that time with hepatitis B.

In his hepatitis questionnaire dated in September 2004, the 
veteran denied most risk factors.  He indicated that he may 
have shared toothbrushes or razor blades while in service, 
that while in service he had injections and donated blood, 
and that he may have come in contact with fluids and blood in 
the work area of the engine room of the ship he was aboard in 
service.

During his hearing before a DRO at the RO in September 2004, 
the veteran testified that he had hepatitis in service and 
that his private doctor recently found that he was positive 
for hepatitis C, but negative for hepatitis B or A and that 
his liver was 1 centimeter below its regular shape.  
(Transcript, pp. 2-3).  He said that he got hepatitis in 
service, that in service he was treated for infectious 
hepatitis and hepatitis B which "comes off the C", and that 
his infectious hepatitis was actually hepatitis C.  
(Transcript, pp. 4-6, 9).  He testified that in boot camp he 
had some injections from an air gun, but denied other risk 
factors.  (Transcript, pp. 6-8).  

In an October 2004 signed statement, S.C., M.D., of the 
Biloxi VAMC, stated that the fact the veteran had hepatitis B 
in service had no bearing on the fact he had been diagnosed 
with hepatitis C years later.  Dr. S.C. also stated that 
because hepatitis C is considered a risk for Vietnam veterans 
and the veteran had served in the Vietnam theater, he should 
be service-connected unless it could be proven otherwise.

VA outpatient treatment records dated from January 2003 to 
December 2005 indicate that the veteran was seen for follow-
up of hepatitis C, genotype 1.  A December 2005 VA medical 
record shows that the veteran was hepatitis B surface 
antibody positive.

According to a February 2006 examination report, the veteran 
stated that he had hepatitis B in 1973 and was hospitalized 
for two months.  Since then, he claimed poor digestion, 
abdominal discomfort, occasional loose stools, and occasional 
sharp stabbing pain in the right upper quadrant as well as 
diffuse muscle aching and general fatigue.  The veteran 
denied any blood transfusions, IV drug abuse, cocaine use, 
tattoos or body piercing.  He had no health care jobs or war 
exposure or other exposure to blood-borne products.  The 
veteran admitted to having air gun inoculations and using the 
toothbrushes and razors of others.  He denied any accidental 
needle sticks or major surgeries.  According to the 
examination report, the private records of Dr. R. in 2005 
showed chronic hepatitis C genotype 1, the most common in 
America with a high viral load.  The veteran told the 
examiner that he had told his hepatologist he declined to 
undergo treatment at that time and that his symptoms have 
remained unchanged since service.  

On examination, the veteran was noted as significantly obese, 
but in no apparent distress.  Good skin color was noted and 
no jaundice or icterus.  Diagnosis was hepatitis C, genotype 
1.  The VA examiner found no military risk for contracting 
hepatitis C.  She said that it may have been contracted at 
any time prior to, during or after service, but was not noted 
as a frequent co-infection of hepatitis B.  As the veteran's 
hepatitis C was not identified until 2003, the February 2006 
VA examiner found it less likely than not caused by or 
related to service.

 Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

Also, certain chronic diseases, including cirrhosis of the 
liver and peptic ulcers, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially addressing the question of a current disability, 
the Board notes that the medical evidence of record, both 
private and VA medical records, clearly show that the veteran 
has a current disability, hepatitis C, but there is no 
evidence that he has any residuals of hepatitis B.  The 
February 2006 VA examiner diagnosed hepatitis C, genotype 1.  
The February 2004 VA examiner diagnosed hepatitis C 
antibodies 30 years after service after hepatitis B had been 
diagnosed and treated in service.  While this evidence 
supports a finding of current hepatitis C, the claim must 
nonetheless be denied on the basis of medical nexus.

As noted above, the medical evidence does reflect a diagnosis 
of hepatitis B and infectious hepatitis during the veteran's 
period of active service.  But service medical records 
clearly show that the veteran was treated and hospitalized 
for treatment of hepatitis and any residuals were resolved 
before he was returned to duty in the summer of 1974.  There 
is no notation of any liver or blood abnormalities or 
hepatitis on the report of his September 1974 separation 
examination.  

In addition, there is no competent and persuasive evidence of 
a nexus between any disability related to hepatitis and 
service.  Medical evidence shows that the veteran was 
successfully treated for hepatitis B while in service and 
that at the time of discharge he was not disabled by any such 
disorder.  There is no medical evidence of hepatitis C within 
a year of discharge.  In fact, hepatitis C was not diagnosed 
until 2003, more than 30 years after discharge from service.  
There also is no persuasive medical opinion to support the 
claim.  While Dr. M.N.H. in his February 2004 statement 
stated that he thought it most likely that the veteran 
contracted hepatitis C in service, and Dr. S.C., in her 
October 2004 statement, stated that the veteran should be 
service-connected unless it could be proven otherwise, these 
statements were based on the veteran's narrative of events 
and without benefit of reviewing the entire claims file.

Moreover, both the February 2004 and February 2006 VA 
examiners opined that there was no nexus between the 
veteran's hepatitis C and service.  The February 2004 VA 
examiner stated, after reviewing the claims file and 
consulting with another physician, that it was less likely 
that the veteran's hepatitis in service was hepatitis C 
because the veteran was definitely diagnosed while in service 
with hepatitis B.  The February 2006 VA examiner found no 
military risk for contracting hepatitis C.  She said that the 
veteran may have contracted hepatitis C at any time prior to, 
during or after service, and, most importantly, that 
hepatitis C was not noted as a frequent co-infection of 
hepatitis B.  As the veteran's hepatitis C was not identified 
until 2003, she found it less likely than not caused by or 
related to service.

The Board finds that the opinions of the February 2004 and 
February 2006 VA examiners are more comprehensive and 
persuasive than other medical opinions in the claims file, as 
they had access to and reviewed the entire claims file, and 
that they constitute probative and dispositive evidence on 
the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Again, in addition to the medical evidence, the Board has 
considered the veteran's assertions, advanced during his DRO 
hearing and in various written statements.  However, as noted 
above, however sincere the appellant's beliefs, the fact of 
the matter is that this claim turns on the matter of medical 
nexus, or relationship-a matter on which a layperson without 
medical training and expertise is not competent to render a 
persuasive opinion.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, any lay 
assertions in this regard have no probative value.

Under these circumstances, the claim for service connection 
for hepatitis B and hepatitis C must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for hepatitis B and hepatitis C is denied.



____________________________________________
C. L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


